ORDER

TOM S. LEE, District Judge.
The above causes have been appealed to this court1 by Green Tree Financial Corp. *320(Green Tree), following an adverse ruling by United States Bankruptcy Judge Edward Ellington on Green Tree’s motions to abandon collateral and lift stay. 167 B.R. 417. The parties have submitted to the court their briefs on the issues presented and the court has reviewed the briefs together with the records in each of these cases. On appeal from a judgment in bankruptcy, findings of fact may not be set aside unless clearly erroneous. Questions of law are subject to de novo review. In re Webb, 954 F.2d 1102 (5th Cir.1992). The court concludes, based on the thorough and well-reasoned opinion of the bankruptcy court, that the ruling of that court should be affirmed.
Accordingly, it is ordered that the ruling of the bankruptcy court is affirmed.
ORDERED.

. An order consolidating these cases for purposes of appeal was entered by this court on May 23, 1993.